702 F.2d 623
112 L.R.R.M. (BNA) 3264, 96 Lab.Cas.  P 14,143
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BRAZEWAY, INC., Respondent.
No. 81-1651.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 1, 1982.Decided March 1, 1983.

Elliott Moore, Deputy Associate Gen. Counsel, Susan Dolin, N.L.R.B., Washington, D.C., for petitioner.
J. Michael Guenther, Ann Arbor, Mich., Charles C. Hawk, Miller, Johnson, Snell & Cummiskey, Grand Rapids, Mich., for respondent.
Before KRUPANSKY and WELLFORD, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

ORDER

1
This case is before the court upon the application of the National Labor Relations Board for enforcement of its decision and order against Brazeway, Inc., a Michigan corporation with its principal place of business in Adrian, Michigan.  Reference is made to the published decision of the Board, reported at 256 NLRB No. 39, for a recitation of pertinent facts.


2
The United Steelworkers of America, AFL-CIO (the Union) was certified as collective bargaining representative after the Union had won an election conducted by the Board by a vote of 76 to 70.  The challenged ballots were not sufficient to affect the results of the election.


3
The Company filed objections to conduct affecting the election.  The Hearing Officer recommended that the objections be overruled.  The Board rejected the exceptions of the Company and adopted the findings and recommendations of the Hearing Officer.


4
The Company then refused to bargain with the Union.  The Board found that the Company violated Sec. 8(a)(5) and (1) of the Act by refusing to bargain with the certified collective bargaining representative.  The Board thereupon ordered the Company to bargain collectively with the Union as exclusive bargaining representative of the appropriate bargaining unit of its employees.


5
Upon consideration of the briefs and oral argument of counsel and the entire record, the court concludes that the Board did not act arbitrarily or capriciously and did not abuse the discretion delegated to it by Congress NLRB v. Dean Foods Co., 421 F.2d 664 (6th Cir.), cert. denied, 398 U.S. 939, 90 S. Ct. 1843, 26 L. Ed. 2d 271 (1970), and that the decision of the Board is supported by substantial evidence on the record considered as a whole, Universal Camera v. NLRB, 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456 (1951).


6
Accordingly, it is ORDERED that the order of the Board be and hereby is enforced.  No costs are taxed.  Each party will bear its own costs in this court.


7
ENTERED BY ORDER OF THE COURT.